 In the Matter of GENERAL MILLS, INC., MECHANICAL DIVISION, EM-PLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT77, PETITIONERCase No. 18-RC-12.-Decided May 5, 1948Mr. D. E. Balch,of Minneapolis, Minn., for the Employer.Mr. James Ashe,of St. Paul, Minn., for the Petitioner.Mr. Douglas Hall,of Minneapolis, Minn., for the Intervenor.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Minne-apolis, Minnesota, on December 18, 1947, before Erwin Peterson, hear-ing officer.At the hearing the Employer moved to dismiss the petitionon theground'that the unit sought by the Petitioner was inappropriate.The hearing officer referred the motion to the Board.For reasons dis-cussed in Section III,infra,the motion is granted.The hearingofficer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERGeneral Mills, Inc., Mechanical Division, a Delaware corporation,is engaged in the manufacture of precision tools and machinery for1United Electrical,Radio, and Machine Workers of America,Local 1140,CIO, hereincalled the Intervenor,was permitted by the hearing officer to intervene only to the extentof contending that its contract with the Employer was a bar to this proceedingThe Inter-venor has not complied with Section 9 (f), (g), and(h) of the Act.We have held thata noncomplying union; with a contractual interest may intervene and be heard onallrelevant issuesMatter ofAmerican Chain andCableCo, Case No.4-R-2752, issuedFebruary 17, 1948.However, inview of ourdecision herein and the completeness of thetestimony and evidencein the recordrelating to the positionof the Intervenor,we find thatthe hearing officer's ruling, under these circumstances,was not prejudicialMatter ofBaldwin LocomotiveWorks, 76 N. LR. B 922.2Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connectionwith thiscase to a three-member panel con-sisting of Chairman Herzog and Members Reynolds and Murdock.77 N. L.R. B., No. 82.474 GENERAL MILLS, INC.475the United States Army and Navy, and sundry home appliancesat its principal office and place of business at Minneapolis, Minnesota.During the year 1947 the Employer purchased raw materials valuedin excess of $4,000,000, of which more than 10 percent derived fromsources outside the State of Minnesota.During the same period theEmployer sold finished products valued in excess of $4,000,000, ofwhich more than 10 percent was shipped to points outside the Stateof Minnesota.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, claiming to representemployees of, the Employer.United Electrical, Radio and Machine Workers of America, Local1140, herein called the Intervenor, is a labor organization affiliatedwith the Congress of Industrial Organizations, claiming to representemployees of the Employer.III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit of employees employed primarily in thetoolroom of the Employer's tool engineering department,3 includingtool and die makers, toolroom machinists, tool and gage grinders, jigbore operators,4 machinery repair employees, and the helpers, appren-tices, and leadmen in the above classifications; but excluding the tooldesign employees,5 pattern workers,° clerks, stenographers, all salariedemployees, and supervisors.The Intervenor and the Employer con-tend that the proposed unit should not be severed from the existingproduction and maintenance unit, that it does not comprise a sepa-rate, clearly identifiable craft group and, moreover, that many of thetoolroom employees perform substantially the same duties as those ofother employees in the production department, whom the Petitionerdoes not seek to include.3At the hearing the Petitioner moved to amend its petition to include carboloy grindingemployees and also requested the Board to consider the advisability of including employeesin the tool crib.Both the Intervenor and the Employer objected to this amendment onthe groundthat the tool-crib employees were already included as part of the production andmaintenance unit under the terms of the Intervenor's proposed new contract with theEmployer.The hearing officer referred the motion to the Board.We find it unnecessaryto rule on thismotion inview of our decision 'that the unit sought by the Petitioner isotherwise inappropriateNo employees are presently employed in this classification in the toolroom.5Represented in a separate unit by International Federation of Technical Engineers,Architects and Draftsmen, A F L6Not represented by any labor organization 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe history of collective bargaining reveals that the employeessought in this petition have been represented as part of the existingunit of the Employer's production and maintenance employees since1941.In 1946 the Intervenor replaced the Petitioner as the certifiedbargaining representative for the plant-wide unit.The Petitioner does not contend that the proposed unit constitutes acraft unit within the tool engineering department.Apparently, itrelies upon supervision and superior skill to distinguish between theseemployees and machine shop employees in the production and main-tenance unit.The toolroom employees are paid from 5 to 10 cents moreper hour than the machine shop employees in comparable classifica-tions.The various sections of the tool engineering department are underthe general supervision of a Chief Tool Engineer. The employees inthe toolroom are directly supervised during the day shift by the Assist-ant Chief Engineer, who supervises, in addition, the machinery repairsection, the tool design shop, and the pattern shop.On the second shifta foreman supervises the toolroom, the machinery repair section andthe tool crib, the only sections in the tool engineering departmentoperating on two shifts.We have customarily found inappropriate units of skilled em-ployees, regardless of craft characteristics, where the unit did not in-clude employees in other departments who possessed similar skills andwere engaged in the same or comparable operations.7In the instant case the record shows that the only employees in thetoolroom who possess exceptional skills are the tool and die makers.The work of the toolroom machinists and the tool and gage grinders isduplicated to a large extent by skilled machinists and grinders in themachine shop of the production department.Machines identical tothose used in the toolroom are used in large numbers in the machineshop.There is constant interchange of work and materials betweenthe two shops.Although the toolroom normally manufactures specialmachinery, the same machines may and frequently are reassigned formanufacture in the machine shop. Toolroom machines are regularlyrecruited from similar classifications in the machine shop.Presentplant seniority rules permit transfers either on a departmental orplant-wide basis.'SeeMatter of Lockheed Aircraft Corporation,57 N. L.R B 41, wherein the Boarddenied craft severance to a proposed unit of wood and metal pattern workers because it didnot include employees similarly employed in other departments in the plant;Matter ofVossBrothers Manufacturing Company,62 N L.R. B 915;Matter of Gulf Oil Corporation,77N L R B 308. CfMatter of The Norge Division, Borg Warner Corporation,72 N. L R B. 1020,Matter of 0 V. Hill & Company, Inc,76 N L R B 158. GENERAL MILLS, INC.477The three machinery repair employees work throughout the plantrepairing equipment and machinery in the industrial manufacturingdepartment, home appliance department, and the toolroom. They arephysically located outside of the toolroom.However, most of theirtime is spent in repairing machines and equipment used in the manu-facturing department.From these facts we conclude that the employees sought by the Peti-tioner are not a separate, clearly identifiable department or subdivi-sion distinguishable from the other production and maintenance em-ployees.At most the requested unit comprises merelya segment ofa craft group. It is therefore inappropriate.Accordingly, we shalldismiss the petition.We find that no question affecting commerce exists concerning therepresentation of employees of the Employer in a unit appropriate forthe purposes of collective bargaining.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of General Mills, MechanicalDivision, Minneapolis, Minnesota, filed by International Associationof Machinists, District 77, be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.